DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2015/032027, machine translation as appended in US parent application 15857748 and translation page numbers are referenced in detailed rejection) in view of Jiao et al. (US PG Pub 2016/0344633).
As per claims 1, 6, 11, and 16, Han et al. teach a routing method, applied to a network in which control is separated from forwarding, wherein the network comprises a control device and a forwarding device, and the method comprises: 
determining, by the control device, a path group, wherein the path group comprises at least three paths between the forwarding device and a destination forwarding device [Han, pg. 7, ¶ 16, “Further, a match in a flow pattern table may be used) a specified service identifier is represented by the table item, and an action instruction (instruction) for the specified service is indicated) the table entry can be an identifier of the group mode table, and in the group mode table, the type (type) of the group mode table can be used) the table entry represents the activation type (when the activation type indicates that the service path is used as the designated service for data transmission), and when at least two service paths exist, the type table item cannot be used for representing the activation type) of the group mode table can be used, and the action bucket of the group mode table can be used) and the table item represents the forwarding relation corresponding to the service path and the protection path respectively ​and a table entry corresponding to the forwarding relation of the service path in the end node is used as a main rule table entry, table entries corresponding to the forwarding relations in the end nodes in the protection path are used as backup rule table entries”, The SDN controller (see fig. 6, element (s601) and pg. 7, ¶ 15) is used to configure source and destination switches (see fig. 6, and pg. 7, ¶ 19). The SDN controller configures table entries within the switches to support at least two (or more paths, see pg. 11, ¶ 7). The table entries may include a type of the group mode table (or group entry) and an action bucket of the group mode table (or flow entry, e.g. Table 1, pg. 8).]; and 
sending, by the control device, the path group to the forwarding device, wherein the path group comprises information of the at least three paths, wherein the path group indicates a scenario comprising a first and second path for a data flow and a reroute protection path, and wherein the path group instructs the forwarding device to use a first and second path and use a third path in the at least three paths as a reroute protection path for the first path and the second path [Han, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths (first and second) and protection (or reroute) paths. The command includes the group ID table entries needed to set service paths (first and second) and protection (or reroute) paths (see pg. 7, ¶ 17).]. 
	Han et al. do not explicitly teach instructs the forwarding device to set a first path and a second path in the at least three paths as load-sharing paths.
	However, Jiao et al. teach instructs the forwarding device to set a first path and a second path in the at least three paths as load-sharing paths [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].

As per claims 2, 7, 12, and 17, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the path group instructs the forwarding device to forward the data flow on the third path when all paths in the paths are failed [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, The table entries include group modes for active service paths and group modes for fast failover (or inactive protection) paths. The table entries are organized by group ID (e.g., Table 1, pg. 10). Further entries within the group id entry are action buckets (or ports) for the path flow and an active/inactive status. Flows are individually specified by port IDs within action buckets.]. 

However, Jiao et al. teach load-sharing paths [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load-balancing of Jiao et al. into Han et al. By modifying the group table setup between the SDN controller and switches as taught by Han et al. to include a path selection policy coupled to a group table as exchanged by the SDN controller and switches of Jiao et al., the benefits of reduced traffic disorder (see Jiao, ¶s 0009, 0010, and 0123) are achieved.
As per claims 3, 8, 13, and 18, Han et al. in view of Jiao et al. teach the method according to claim 2. Han et al. also teach wherein the path group instructs the forwarding device to forward the data flow on the third path when the first path is failed [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, Since more than two paths may be supported (see pg. 11, ¶ 7), the action bucket entry within the table may contain more than two sub-rows (e.g. Tables 6/7, pgs. 11 and 12).].  
As per claims 4, 9, 14, and 19, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the path group instructs the forwarding device to set the first path as a reroute protection path for the second path and their path after the first path is failed [Han, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths and protection (or reroute) paths. The command includes the group ID table entries needed to set service paths and protection (or reroute) paths, this is equivalent to the claimed paths failing and setting a new protection path for the failed path as claimed (see pg. 7, ¶ 17).]. 
As per claims 5, 10, 15, and 20, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the method further comprises: 
Sending, by the control device, a matching field to the forwarding device, wherein the matching field is use to instruct the forwarding device to use the first path and the second path in the at least three paths as load-sharing paths and use the third path in the at least three paths as a reroute protection path for the first path and the second path when a data flow matches the matching field [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, The table entries include group modes for active service paths (first and second) and group modes for fast failover (or inactive protection) paths (third path as a reroute protection path). The table entries are organized by group ID (e.g., Table 1, pg. 10). Further entries within the group id entry (matching field) are action buckets (or ports) for the path flow and an active/inactive status. Flows are individually specified by port IDs within action buckets. Multiple group IDs may be supported within the tables.  Further regarding claims 15 and 20, forwarding by the forwarding device, the data flow to the first path and the second path without forwarding traffic to the third path when the first path and the second path are not failed [See also, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths (utilized when the paths are not failed) and protection (or reroute) paths (utilized when service paths are failed, equivalent to as claimed). The command includes the group ID table entries needed to set service paths and protection (or reroute) paths (see pg. 7, ¶ 17).]. 
	Han et al. do not explicitly teach wherein the second group type field indicates load sharing.
However, Jiao et al. teach wherein the second group type field indicates load sharing [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load-balancing of Jiao et al. into Han et al. By modifying the group table setup between the SDN controller and switches as taught by Han et al. to include a path selection policy coupled to a group table as exchanged by the SDN controller and switches of Jiao et al., the benefits of reduced traffic disorder (see Jiao, ¶s 0009, 0010, and 0123) are achieved.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2015/032027, machine translation as appended in US parent application 15857748 and translation page numbers are referenced in detailed rejection) in view of Jiao et al. (US PG Pub 2016/0344633), in further view of Hallivuori (US 2015/0207726 A1), hereinafter referred to as Hallivuouri.
Regarding claims 21-24, Han does not disclose wherein the path group comprises a first field related to the first path and a second path related to the second path, and wherein the first path and the second path are used as load-sharing paths according to the first field and second field.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to implement the eligibility determination of Hallivuouri in the system of Han and Jiao.  One of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so to permit for improved load-sharing and protection when two or more data transfer paths which, in practice, are eligible for being alternatives to each other have such a difference between their path attributes that a management process does not consider these data transfer paths to be eligible for being alternatives to each other and, in some cases, such differences in the path attributes which are irrelevant from the viewpoint of the load-sharing .

Response to Arguments
The terminal disclaimer filed 08 November 2021 was accepted and approved.
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.
On page 1 of the remarks, regarding claims 1-20, the Applicant argues that Han is commonly owned by the same entity as the current application not later than the effective date of the current application, and therefore, under 35 U.S.C. 102(b)(2)(c), Han is an exception to be a prior art reference to the current application.  The Examiner respectfully disagrees.  35 U.S.C. 102(b)(2)(c) is only applicable to US patents and publications; therefore, the exception is improperly applied.  The cited prior art is not a US patent or publication and, instead, is considered prior art under 102(a)(1) and only exceptions under 102(b)(1) are applicable.  Therefore, the cited prior art is properly qualified and applied.
On page 2 of the remarks, regarding claim 1, the Applicant argues Han and Jiao do not disclose using a first and a second path in the at least three paths as a load-sharing path.  The Examiner respectfully disagrees.  Han teaches 1+1 protection, in which a system comprises multiple working paths and corresponding multiple backup paths, under a broad and literal interpretation a pair of working and protection paths teaches at least three paths.  Therefore, Han teaches “at least three paths” as Han can be interpreted to teach four total paths, or two pairs of 1+1 protection paths; thereby teaching a first and second working path and two protection paths, in the at least three paths, and using at least one of the paths, in this case two paths, as a reroute using a first and a second path in the at least three paths as a load-sharing path.  Therefore, the claims are obvious in view of the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye (US 2014/0010074 A1) – switching to a backup traffic path by a label-switching router in an MPLS network.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462